         Case 1:20-cv-03010-APM Document 64 Filed 12/02/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA, et al.

                       Plaintiffs,
                                                        Case No. 1:20-cv-3010 (APM)
            v.

GOOGLE LLC,

                       Defendant.




                                     NOTICE OF APPEARANCE

                 PLEASE TAKE NOTICE that Arthur J. Burke of the law firm of Davis Polk &

Wardwell LLP, who is admitted to practice in this Court pro hac vice, hereby appears as counsel

of record for Third Parties Comcast Corporation and NBCUniversal Media, LLC in the above-

captioned matter, and requests that all papers in this action be served upon him at the address

indicated below.




Date:    New York, NY                        DAVIS POLK & WARDWELL LLP
         December 2, 2020
                                             By: /s/ Arthur J. Burke
                                                 Arthur J. Burke
                                                 (admitted pro hac vice)

                                             450 Lexington Avenue
                                             New York, NY 10017
                                             (212) 450-4352
                                             arthur.burke@davispolk.com

                                             Counsel for Third Parties Comcast
                                             Corporation and NBCUniversal Media, LLC
         Case 1:20-cv-03010-APM Document 64 Filed 12/02/20 Page 2 of 2




                                CERTIFICATE OF SERVICE


       Pursuant to LCvR 5.3, I hereby certify that on December 2, 2020, I caused to be filed a

copy of the foregoing Notice of Appearance to the Court’s CM/ECF system, and service was

effected electronically pursuant to LCvR 5.4(d) to all counsel of record.



                                                         /s/ Arthur J. Burke
                                                         Arthur J. Burke
                                                         (admitted pro hac vice)




                                                2
